Case 2:20-cv-02779-CBM-GJS Document 33 Filed 01/13/21 Page 1 of 4 Page ID #:376




  1

  2

  3

  4

  5

  6

  7
                            UNITED STATES DISTRICT COURT
  8
                           CENTRAL DISTRICT OF CALIFORNIA
  9

 10     YAQUELIN SEVASTIANA
        ORDONEZ,                                   Case No. 2:20-cv-2779 CBM (GJSx)
 11
                    Plaintiff,                     PROTECTIVE ORDER RE
 12                                                DOCUMENTS AND DATA
              v.                                   DISCLOSED BY THIRD
 13                                                PARTIES CHP AND CDOJ
        WARREN A. STANLEY, CHARLES
 14     SAMPSON, SGT. A. BRAAKSMA
        (#16551), SGT. S. POOL (#14242),
 15     OFFICER E. BAILEY (#22360) and
        Does 1 through 10, all sued in their
 16     individual capacities,
 17                 Defendants.
 18         Pursuant to the Stipulation for Protective Order (doc. 29) executed by counsel
 19   for Plaintiff and non-parties California Highway Patrol (“CHP”) and California
 20   Department of Justice (“CDOJ”), the Court hereby issues the following protective
 21   order for documents and data that CHP and CDOJ produce in response to subpoenas.
 22   These documents and data include the following:
 23         1. In its originally recorded form as electronic data, all CHP CERT data
 24   regarding vehicles seized by the California Highway Patrol, where the vehicle was
 25   seized at any time from May 1, 2016, through the present. [CHP CERT means
 26   California Highway Patrol CLETS Electronic Record Tracking. (CLETS means
 27   California Law Enforcement Telecommunications System)]
 28
                                               1
                                                                    ordenez protective order.docx
Case 2:20-cv-02779-CBM-GJS Document 33 Filed 01/13/21 Page 2 of 4 Page ID #:377




  1         2. Selected data contained in the CDOJ Stolen Vehicle System (“SVS
  2   database”) for impounded vehicles where the vehicle was impounded at any time from
  3   June 17, 2016, through the present, which includes the following: (a) File Control
  4   Number (“FCN”); (b) ORI (Originating Agency Identifier); (c) Vehicle seizure date;
  5   (d) Vehicle license number; (e) Vehicle license state; (f) Impounding agency file
  6   number / DR number (probably “OCA” and/or “RCA”); (g) REF data (alphanumeric
  7   data, see SVS manual 1.4) (h) Vehicle VIN; (i) Vehicle Make; (j) Vehicle Model; (k)
  8   Vehicle Year.
  9    A. USE OF THE DATA.
 10         1. Absent further order of the Court, the data covered by this protective order
 11   may be used in this case only, including any appeals, and not for any other purpose
 12   whatsoever.
 13         2. Items covered by this protective order, including any related copies,
 14   summaries, extracts, notes, photographs, memos, audiotapes and transcripts, shall not
 15   be disclosed, except to the following persons:
 16                 a. The attorneys of record, including legal assistants, paralegals,
 17                 investigators and clerical employees working under counsel’s
 18                 supervision, as well as outside copying, graphic, computer services, and
 19                 court reporters performing services in connection with this action;
 20                 b. Experts, consultants, investigators and their employees, retained
 21                 and/or consulted by the attorneys of record to assist in the preparation of
 22                 this action;
 23                 c. The parties, including their officers, agents and employees who are
 24                 directly assisting counsel with the conduct or resolution of this action;
 25                 d. Witnesses while being examined by counsel at a deposition or trial.
 26                 However, if the item is attached as an exhibit to a deposition transcript,
 27                 the copy attached as an exhibit shall be redacted to omit names, birth
 28                 dates, social security numbers, and addresses.
                                                 2
                                                                        ordenez protective order.docx
Case 2:20-cv-02779-CBM-GJS Document 33 Filed 01/13/21 Page 3 of 4 Page ID #:378




  1            3. Before any disclosure of the items covered by this protective order, they will
  2   inform any person identified in Paragraph 2 above, of the terms of the protective
  3   order.
  4            4. If any party wishes to disclose items covered by this protective order to any
  5   person other than those listed in Paragraph 2 above, that party shall give written notice
  6   to the non-disclosing party so that the non-disclosing party can make a motion to
  7   prevent the disclosure. The party wishing to disclose the information will not to do
  8   so unless and until agreement with the other party is reached, or the other party’s
  9   motion is ruled on by the court. If however, the other party does not file its motion
 10   within two weeks of the notice, the party wishing to disclose the information may
 11   deem the issue to have been abandoned.
 12            5. Upon final determination of this action, whether by judgment, settlement or
 13   otherwise, including all appeals, and upon the producing party’s request, Plaintiff
 14   shall return those items, along with all copies, to the producing party. Any messenger
 15   or postage fees shall be paid by the requesting party. In the alternative, the producing
 16   party may request the items be destroyed. This provision does not obligate the Court
 17   to act in a certain matter in relation to the confidential documents.
 18            6. If any party who receives Confidential Information receives a subpoena or
 19   other request seeking Confidential Information, he, she or it shall immediately give
 20   written notice to Defendants’ counsel, identifying the Confidential Information
 21   sought and the time in which production or other disclosure is required, and shall
 22   object to the request or subpoena on the grounds of this stipulation so as to afford
 23   Defendants an opportunity to obtain an order barring production or other disclosure,
 24   or to otherwise respond to the subpoena or other request for production or disclosure
 25   of Confidential Material. Other than objecting on the grounds of this stipulation, no
 26   party shall be obligated to seek an order barring production of Confidential
 27   Information, which obligation shall be borne by Defendants. However, in no event
 28   should production or disclosure be made without written approval by Defendants’
                                             3
                                                                         ordenez protective order.docx
Case 2:20-cv-02779-CBM-GJS Document 33 Filed 01/13/21 Page 4 of 4 Page ID #:379




  1   counsel unless required by court order arising from a motion to compel production or
  2   disclosure of Confidential Information. Nothing in this order should be construed as
  3   authorizing or encouraging a party to disobey a lawful directive from another court.
  4         7. None of the data covered by this Protective Order contains private or
  5   confidential information that requires it to be filed under seal with the Court. All
  6   private and confidential information was previously redacted from the data pursuant
  7   to agreement by the parties’ counsel.
  8         8. At the commencement of trial, unless good cause is shown, the terms of the
  9   protective order are dissolved, except for the return of the confidential documents to
 10   the party providing them at the completion of the case.
 11         9. Any use of Confidential Information at trial, or in open court during pretrial
 12   proceedings, shall be governed by the orders of the presiding judge. This order does
 13   not govern the use of Confidential Information at trial.
 14         10. Nothing herein shall prejudice any party's rights to object to the introduction
 15   of any Confidential Information into evidence, on grounds including but not limited
 16   to relevance and privilege.
 17         11. This Stipulation may be signed in parts and may be transmitted by facsimile
 18   and electronically as if it were the original document.
 19   B.    OTHER
 20         1. The execution of this protective order shall not preclude any party from
 21   moving the court for other or further protective orders during this action.
 22         2. This protective order is subject to amendment and modification by further
 23   stipulation among counsel and/or by order of the Court.
 24   IT IS SO ORDERED.
 25   DATED: January 13, 2021
 26
                                       ___________________________________
                                       GAIL J. STANDISH
 27                                    UNITED STATES MAGISTRATE JUDGE
 28
                                                 4
                                                                        ordenez protective order.docx
